IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,700-01


J SANTOS GONZALEZ, Relator

v.

JUDGE OF THE CRIMINAL DISTRICT COURT NO. 2 OF DALLAS COUNTY,
Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W03-53704-I(A)

FROM DALLAS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of
habeas corpus in the Criminal District Court No. 2 of Dallas County, that more than 35 days have
elapsed, and that the application has not yet been forwarded to this Court. The trial court entered an
order designating issues on July 13, 2009.
	Respondent, the Judge of the Criminal District Court No. 2 of Dallas County, shall file a
response with this Court by having the District Clerk submit the record on such habeas corpus
application.  In the alternative, Respondent may resolve the issues set out in the order designating
issues and then have the District Clerk submit the record on such application.  In either case,
Respondent's answer shall be submitted within 30 days of the date of this order.  This application
for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted his
response.

Filed: March 6, 2013
Do not publish